Citation Nr: 1448404	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO. 12-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include spinal stenosis and lumbar degenerative disc disease (DDD).

2. Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD).

3. Entitlement to service connection for a right knee disability, to include residuals of total knee replacement and DJD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to October 1959 and from July 1960 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In that decision, the RO denied service connection for left and right knee disabilities and declined to reopen a claim of service connection for a low back disability.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a low back disability and left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 1967 rating decision denied service connection for a low back disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.
	
2. The evidence associated with the claims file subsequent to the June 1967 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The June 1967 rating decision is final. 38 U.S.C.A. §§ 4004, 4005 [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability, to include spinal stenosis and DDD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). Further development of the claims is required, which is addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. Copies of service department records submitted by the Veteran were associated with the claims file in May 2010. However, these records are duplicative of service treatment records already associated with the claims file at the time of the June 1967 Board decision. As the recently associated service treatment records are not new, new and material evidence is required to reopen the case. 38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted. The RO last denied service connection for a low back disability in June 1967. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence during the applicable appellate period. Therefore, the June 1967 decision became final. 38 U.S.C.A. §§ 4004, 4005; 38 C.F.R. §§ 3.104, 19.118, 19.153.

The evidence of record in June 1967 consisted of the Veteran's service treatment records and lay statements from the Veteran. Evidence received since the rating decision includes VA treatment records, lay statements from the Veteran's former spouse and two brothers, and additional lay statements from the Veteran. Of particular note are the lay statements from the Veteran's former spouse and brothers, which indicate that the Veteran sustained a low back injury during a brief period of service from May 1967 to October 1967.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of that the Veteran's low back disability was incurred in service, and did not pre-exist service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a low back disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.



REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, the Veteran stated during his June 2013 hearing that he received medical treatment from a Dr. Dorenzo after his separation from service for his low back disability, and that he has received consistent chiropractic treatment for his low back since leaving service. The Veteran has indicated that this treatment continued until relatively recently as he discontinued the treatment only when he began treatment at VA, which was in approximately 2009. The Veteran also indicated that he sought treatment for his bilateral knee pain after service, and there is evidence that the Veteran underwent left knee surgery in 1967. As the Veteran has indicated that these records are relevant to his claimed disabilities, the Board must remand the claims so that reasonable efforts can be made to obtain the records. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts to obtain the identified records, the records cannot be obtained, VA must provide the Veteran with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide the Veteran with an opportunity to provide the records himself.

Further, the Veteran has submitted lay statements from his former spouse indicating that he suffered from bilateral knee pain since his separation from service. As the former spouse was married to the Veteran while he was in service and their marriage continued until several years after his separation, his former spouse is competent to testify to the presence of bilateral knee pain. Jandreau, 492 F.3d at 1377. In light of this testimony, the Board finds it is necessary to obtain an addendum opinion from the March 2013 VA examiner as to whether the left or right knee DJD manifested to a compensable degree within one year of his separation from service. 

While on remand, appropriate efforts should be made to obtain any further relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all physicians and chiropractors from whom he has received treatment for his claimed low back and bilateral knee disabilities, to include Dr. Dorenzo, as mentioned in his June 2013 hearing.

Then, using the information provided by the Veteran in his June 2013 hearing transcript and any response that is received, make, to the extent possible, all appropriate efforts to obtain any and all medical records from the medical provider identified in the Veteran's January 2014 authorization form, specifically from St. Francis Hospital.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Obtain any further relevant VA treatment records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Obtain an addendum opinion from the examiner who provided the March 2013 VA opinion, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Did the Veteran's left or right knee disabilities manifest to a compensable degree within one year of separation from service?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however, attention is invited to the lay statement from the Veteran's former spouse, indicating that the Veteran suffered from bilateral knee pain since his separation. This statement should be considered credible.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


